t c summary opinion united_states tax_court darrel w wyatt petitioner v commissioner of internal revenue respondent docket no 13215-12s l filed date darrel w wyatt pro_se sean p deneault for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case pursuant to sec_6330 petitioner seeks review of respondent’s determination sustaining a proposed levy to collect his self-reported but unpaid federal_income_tax liability for petitioner challenges the existence of such liability to the extent that it arose from income from cancellation of indebtedness petitioner also challenges the existence or amount of his self-reported addition_to_tax for failure to pay estimated_tax finally petitioner challenges the existence or amount of an addition_to_tax for failure to timely pay that respondent assessed after petitioner failed to satisfy his self-reported tax_liability the principal issue for decision is whether the forgiveness of a loan gave rise to income from cancellation of indebtedness the court must also decide whether petitioner is liable for an addition_to_tax for failure to pay estimated_tax and an addition_to_tax for failure to timely pay tax reported on a return unless otherwise indicated all subsequent section references are to the internal_revenue_code as amended and in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure background some of the facts have been stipulated and they are so found we incorporate by reference the stipulated facts and the related exhibits petitioner resided in the state of florida at the time that the petition was filed petitioner’s profession petitioner is a physician he graduated from the university of arkansas college of medicine at little rock in and is board certified in obstetrics and gynecology recruitment of petitioner by putnam community medical center in petitioner moved to putnam county florida putnam county which is in the interior of the state is rural and among florida’s poorer counties it is also medically underserved when petitioner moved to putnam county he became affiliated with the putnam community medical center hospital in palatka the county seat petitioner’s affiliation with the hospital continued uninterrupted through the date of trial petitioner was recruited to practice in putnam county by the hospital as part of its effort to better serve the community’s health needs in furtherance of that effort petitioner and the hospital entered into a recruiting agreement pertinent provisions of which provided as follows this recruiting agreement is made and entered into st thi sec_1 day of date by and between darrel wyatt m d hereinafter physician and putnam community medical center hereinafter hospital witnesseth whereas physician has agreed to relocate to and commence the private practice of medicine in the geographic area served by the hospital in palatka fl the community and whereas there is a need in the community for the medical services provided by physician and whereas hospital desires to assist physician in establishing his practice now therefore physician and hospital hereby agree as follows physician shall on or before date engage in the full-time private practice of medicine as a gynecologist in the community in order to assist in the establishment of physician’s practice as described herein hospital agrees to provide the assistance described in the following addenda which are executed simultaneously herewith and shall be deemed to be a part of this agreement x net collectable revenue guarantee with repayment forgiveness physician shall maintain active medical staff membership and privileges in good standing and comply fully with hospital’s rules regulations and medical staff bylaws and physician agrees to engage in the private practice of medicine as a gynecologist in the community on a full-time permanent basis for at least months after physician commences said private practice at all times during the term of this agreement physician shall be available for emergency room coverage for patients at hospital’s emergency room at all times during the term of this agreement physician is and shall be an independent_contractor and not a servant agent or employee of hospital as one of the simultaneously executed addenda to the recruiting agreement between petitioner and the hospital an addendum denominated net collectable revenue guarantee with repayment forgiveness hereinafter revenue guarantee repayment forgiveness addendum provided in part as follows this addendum is attached to made a part of and executed simultaneously with that certain recruiting agreement between physician and hospital dated the day of date st hospital hereby agrees to loan physician certain amounts of money which hospital shall advance as a guarantee of gross cash receipts as defined in paragraph hereinafter for physician of thirty-two thousand nine hundred fifty three dollars dollar_figure hereinafter the guarantee amount per month for a period of twelve months hereinafter the guarantee period beginning on the first date physician actively commences the private practice of medicine in the community gross cash receipts and any guarantee amount payments are to be used to cover the expenses of physician’s medical practice and provide income to physician at the end of each calendar month during the guarantee period hospital shall pay to physician the amount by which physician’s gross cash receipts are less than the guarantee amount the amount so paid shall be the guarantee payment as used herein the term gross cash receipts shall mean all cash collected by physician from all phases from the practice of medicine from any and all sources whatsoever regardless of location including but not limited to office calls hospital practice nursing homes and emergency room treatments further if during any month physician’s gross cash receipts exceed the monthly guarantee amount physician shall immediately forward payment to hospital along with physician’s statement of gross cash receipts in an amount equal to one hundred percent of such excess_amount excess for the month up to the amount of total guarantee payments made by hospital to physician pursuant to this agreement if at any time during the term of this agreement physician’s gross cash receipts total dollar_figure the hospital shall have no further obligation to pay physician any amounts hereunder at the end of the guarantee period an audit of physician’s financial records shall be performed by a representative of hospital to determine physician’s total guarantee payments for the guarantee period not otherwise recouped pursuant to any other provision of this addendum as well as other_amounts due from physician to hospital in accordance with the terms of other addenda attached to the recruiting agreement this total amount shall be the loan repayment amount physician’s repayment of the loan repayment amount shall be due and payable immediately unless physician requests a deferred payment plan if the payment plan is to extend longer than six months physician’s obligations shall be evidenced by a promissory note from physician to hospital such note shall bear interest at the fixed rate of prime plus one percent with interest accruing from the end of the guarantee period physician shall also grant hospital a perfected security_interest in physician’s accounts_receivable and or other assets to be determined at hospital’s sole discretion physician shall cooperate fully with hospital’s efforts to obtain repayment notwithstanding the provisions of paragraph of this addendum in recognition of the fact that physician is initiating a start-up initial practice and to induce physician to remain in the community beyond the guarantee period hospital agrees that it will forgive and cancel one thirty-sixth 36th of the loan repayment amount for each full calendar month physician i remains in the full-time practice of medicine in the community after the end of the guarantee period ii maintains active medical staff membership and privileges in good standing at the hospital and iii remains available for emergency room coverage for patients of hospital’s emergency room including without limitation unassigned call coverage on date petitioner and the hospital entered into an additional addendum to the date recruiting agreement this additional addendum was denominated advance on net collectable revenue guarantee hereinafter advance on revenue guarantee addendum and it provided in pertinent part as follows whereas hospital and physician executed that certain net collectible revenue guarantee with repayment forgiveness addendum the guarantee addendum simultaneously with the recruiting agreement for the purpose of loaning certain amounts of money to physician to cover physician’s medical practice expenses and provide income to physician and whereas hospital desires to advance to physician a portion of the guarantee amount now therefore hospital and physician hereby agree as follows upon request of physician hospital shall advance to physician the guarantee amount of thirty-two thousand nine hundred fifty-three and dollars dollar_figure in up to one monthly installment prior to physician’s start date the advancement period physician’s guarantee amount in month twelve will be reduced by the amount advanced to physician during the advancement period during the guarantee period petitioner received net guarantee payments of dollar_figure from the hospital pursuant to the date recruiting agreement and its two relevant addenda ie the revenue guarantee repayment forgiveness addendum and the advance on revenue guarantee addendum since signing the date recruiting agreement and its addenda petitioner has consistent with the terms of paragraph of the revenue guarantee repayment forgiveness addendum continuously remained in the full-time practice of medicine in the geographic area served by the hospital maintained an active medical staff membership and privileges in good standing at the hospital and been available for emergency room coverage for patients at the hospital’s emergency room accordingly because petitioner complied with all of the terms of paragraph of such addendum the hospital ratably forgave and canceled the following amounts of the net guarantee payments of dollar_figure that petitioner had received from the hospital during the guarantee period year proportion of total_payment amount forgiven canceled forgiven canceled dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure as previously stated upon the completion of the guarantee period petitioner remained in the full-time practice of medicine in putnam county maintained his affiliation with the hospital and otherwise complied with all terms and requirements of the date recruiting agreement and its relevant addenda accordingly at the end of the guarantee period petitioner had no reason to and did not formally request a deferred payment plan nor did he execute a promissory note or grant the hospital a perfected security_interest in his accounts_receivable or other assets pursuant to paragraph of the revenue guarantee repayment forgiveness addendum petitioner’s income_tax returns for petitioner filed federal_income_tax returns for through and attached to each return a schedule c profit or loss from business reporting net profit from his practice as a physician in palatka florida petitioner included as other income in part i income of each schedule c the amount forgiven and canceled by the hospital pursuant to paragraph of the revenue guarantee repayment forgiveness addendum petitioner’s reporting of such amounts was consistent with forms 1099-misc miscellaneous income that he received from the hospital for each of the years through which forms in this regard the record includes a letter dated date from the hospital’s chief_executive_officer that states in part as follows dr wyatt remained in the community and complied with all of the terms of the recruiting agreement thereby his personal obligations were met and no promissory note for loan repayment was sought by the hospital based upon dr wyatt’s satisfactory completion of all terms pursuant to the recruiting agreement with the hospital the loan amounts were cancelled and forgiven and thereby no promissory note was required and no collection efforts were made for dr wyatt ’s loan reported the payment of nonemployee compensation in the amounts forgiven and canceled by the hospital pursuant to paragraph of the foregoing addendum for the taxable_year preceding the one in issue petitioner reported total_tax of dollar_figure on his income_tax return additional facts regarding petitioner’s return petitioner’s income_tax return for was prepared by a certified_public_accountant and timely filed pursuant to an extension on his return petitioner listed his filing_status as single and he reported total_tax of dollar_figure which included self-employment_tax from his medical practice petitioner claimed no payments or credits against total_tax specifically petitioner made no estimated_tax payments and he reported an estimated_tax penalty of dollar_figure thereby resulting in a total reported amount due of dollar_figure ie dollar_figure dollar_figure petitioner did not remit with his return payment for any part of the reported amount due respondent assessed the tax and estimated_tax penalty reported by petitioner on his return respondent also assessed an addition_to_tax under sec_6651 for failure to timely pay the tax reported on the return as well as statutory interest collection activity after petitioner failed to pay any part of his tax_liability for respondent issued a final notice_of_intent_to_levy for that year in response petitioner timely filed a form request for a collection_due_process or equivalent_hearing in his form petitioner expressed interest in an offer-in-compromise and during the course of the administrative hearing petitioner submitted a form 656-l offer_in_compromise doubt as to liability seeking to compromise his tax_liabilities for through the four years for which the hospital forgave and canceled amounts pursuant to paragraph of the revenue guarantee repayment forgiveness addendum in contrast petitioner never in his form petitioner referenced three taxable years and the record in the instant case does not include a copy of the final notice that prompted petitioner to file the form nor does the record include a transcript of account for any year other than as discussed infra in the text the offer-in-compromise based on doubt as to liability that petitioner subsequently submitted referenced through ie the four taxable years for which amounts were forgiven and canceled by the hospital however as will be shown infra in the text the notice_of_determination upon which the instant case is based was issued solely in respect of petitioner’s outstanding liability for in short the status of petitioner’s accounts for and is not definitively disclosed in the record in any event those years are not before the court in the instant case see sec_6330 petitioner did not make any other offer during the administrative hearing proposed a collection alternative based on doubt as to collectibility nor did he ever propose an installment_agreement or submit a form 433-a collection information statement for wage earners and self-employed individuals or other financial information regarding his ability to pay in his aforementioned offer-in-compromise based on doubt as to liability petitioner proposed to satisfy outstanding tax_liabilities for through for dollar_figure an amount roughly equaling the sum of the taxes for those four years calculated by him without regard to the amounts forgiven and canceled by the hospital respondent’s settlement personnel considered petitioner’s offer-in- compromise but ultimately rejected it because doubt as to liability was not established during the course of the administrative process petitioner never submitted a form_843 claim_for_refund and request for abatement nor did he otherwise request that interest be abated after respondent issued a notice_of_determination petitioner commenced the instant case as acknowledged in the petition the notice_of_determination as well as the attachment thereto addressed only the taxable_year see supra note the calculations were expressed on amended returns--form sec_1040x amended u s individual income_tax return--submitted by petitioner in conjunction with his offer discussion i administrative hearings under sec_6330 sec_6331 authorizes the commissioner to levy upon property and rights to property of a taxpayer who is liable for taxes and who fails to pay those taxes within days after notice_and_demand for payment is made sec_6331 provides that the levy authorized in sec_6331 may be made only if the commissioner has given notice to the taxpayer no less than days before the day of the levy sec_6330 also provides for notice and in addition confers on the taxpayer the right to request a pre-levy administrative hearing sec_6330 b see 115_tc_35 114_tc_176 if such a hearing is requested the hearing is conducted by the irs office of appeals sec_6330 at an administrative hearing the taxpayer may raise any relevant issue and may make an offer of a collection alternative such as an offer-in-compromise or an installment_agreement sec_6330 a taxpayer may also challenge the existence or amount of the underlying tax_liability but only if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the liability or did not otherwise have an opportunity to dispute it sec_6330 ii judicial review a in general a determination made by the irs office of appeals under sec_6330 to sustain a proposed levy may be reviewed by this court sec_6330 see rules in general upon review of a notice_of_determination sustaining a collection action the court will limit its review to those issues properly raised during the administrative hearing 129_tc_107 118_tc_488 where the underlying tax_liability is properly at issue the court reviews the determination de novo goza v commissioner t c pincite where the underlying tax_liability is not at issue the court reviews the determination for abuse_of_discretion id pincite see also 114_tc_604 b right to challenge the underlying liability respondent concedes that petitioner properly raised the issue of his underlying liability for during the administrative hearing because petitioner never received a statutory_notice_of_deficiency nor otherwise had a prior opportunity to challenge either his self-reported liability or the addition_to_tax under sec_6651 for failure to timely pay as a consequence respondent concedes and the court agrees that petitioner may challenge his underlying liability for see sec_6330 122_tc_1 holding that a taxpayer may challenge self-assessed tax_liability in an administrative hearing if the taxpayer did not have a prior opportunity to challenge such liability accordingly the court proceeds to review petitioner’s underlying tax_liability for de novo see goza v commissioner t c pincite iii petitioner’s underlying liability for a loan amounts received from the hospital the parties agree that the amounts received by petitioner from the hospital pursuant to the revenue guarantee repayment forgiveness addendum represented a bona_fide loan see rosario v commissioner tcmemo_2002_70 holding that a hospital’s income guaranty with repayment forgiveness strikingly similar to the one in the instant case that was offered in exchange for the taxpayer’s agreement to practice medicine in a rural_area for at least three years was a bona_fide loan but see vancouver clinic inc v united_states no cv-05016-rbl wl w d wash date the court proceeds consistent with the parties’ agreed view money received pursuant to a loan is not includable in gross_income at the time that it is lent because there is an obligation to repay it see 461_us_300 however if the obligation to repay is forgiven or canceled by the lender gross_income may arise see a 284_us_1 see also sec_108 in general cancellation of indebtedness produces income in an amount equal to the difference between the amount due on the obligation and the amount_paid for the discharge see 23_f3d_1032 6th cir aff’g tcmemo_1992_673 the rationale for this principle is that cancellation of indebtedness provides the debtor with an economic benefit that is equivalent to income kirby lumber co 284_us_1 see 216_f3d_537 6th cir aff’g tcmemo_1998_196 b whether petitioner received cancellation_of_indebtedness_income although the amount that petitioner received from the hospital pursuant to the revenue guarantee repayment forgiveness addendum represented a bona_fide loan petitioner contends that the loan was a nonrecourse loan ie that he was not personally liable for its repayment and that as a consequence he did not receive income when the loan was forgiven and canceled by the hospital the court disagrees with the premise of petitioner’s argument contrary to what petitioner appears to assume the fact that he never executed a promissory note is not determinative of personal liability thus if petitioner had failed to honor his part of the parties’ bargain there is nothing in the recruiting agreement that would have barred the hospital from suing him to recover the unrepaid loan amount indeed paragraph of the revenue guarantee repayment forgiveness addendum stated that petitioner’s repayment of the loan repayment amount was due and payable immediately upon completion of the guarantee period unless he requested a deferred payment plan petitioner did not formally request a deferred payment plan and the hospital did not choose to demand immediate payment because consistent with the parties’ expectations he remained in the community continued his medical practice and maintained his affiliation with the hospital the possibility that petitioner might have been asked to grant hospital a perfected security_interest if he had not remained in practice in putnam county or had otherwise breached his obligations under the recruiting agreement or had been granted a deferred payment plan is not incompatible with personal liability as personal liability is often a feature of a secured loan in any event there is nothing in the record to suggest that petitioner and the hospital ever entered into a security_agreement indeed as the hospital’s chief_executive_officer stated because petitioner complied with all of the terms of the recruiting agreement the hospital found it unnecessary to pursue any collection remedy against him such as demanding a perfected security_interest in his accounts receivables or other assets in other words the hospital assumed the risk of being and remaining an unsecured creditor presumably because it had faith that petitioner would fulfill his side of the bargain but the assumption of that risk by the hospital did not negate the fact that a loan existed in respect of which petitioner was personally liable further although the court does not accept the premise of petitioner’s contention regarding the nature of the loan it bears mention that just because a taxpayer is not personally liable for a debt does not mean that cancellation of indebtedness cannot give rise to income e g 88_tc_984 holding that the discharge from a portion of the liability for an undersecured nonrecourse obligation through a cash settlement gave rise to cancellation_of_indebtedness_income in sum petitioner paid nothing to the hospital on his loan after the one-year guarantee period thereafter the hospital consistent with paragraph of the revenue guarantee repayment forgiveness addendum forgave the balance of the loan ratably over the course of the next months under these circumstances although informal irs publications are not authoritative sources of federal tax law see 59_tc_456 the court notes that irs publication canceled debts foreclosures repossessions and abandonments for individuals upon which petitioner relies states that forgiveness or cancellation of nonrecourse debt can give rise to income forgiveness and cancellation of the loan gave rise to income see cox v commissioner tcmemo_1996_241 stating that taxpayer was not taxed on the advances when received but he is taxable on the discharge of the obligation to repay them accordingly petitioner received income from cancellation of indebtedness as reported on his return c additions to tax failure_to_pay_tax reported on return sec_6651 provides for an addition_to_tax in the case of a failure to timely pay the amount shown as tax on a return the addition_to_tax does not apply if the taxpayer’s failure to do so was due to reasonable_cause and not due to willful neglect in the instant case the record demonstrates that petitioner filed a return and reported total_tax of dollar_figure for however he did not make any prepayments of tax nor did he remit any payment with his return thus respondent has satisfied his burden of production under sec_7491 and it is incumbent on petitioner to demonstrate that his failure to pay was due to reasonable_cause and not due to willful neglect see rule a 116_tc_438 at trial petitioner testified that he lacked sufficient income to pay his reported liability at the time that he filed his return however petitioner did not describe his overall financial situation and he did suggest that he had resources other than current income upon which he could draw to satisfy his liability in short petitioner did not persuasively demonstrate that paying his reported liability on time would have required the risk of a substantial financial loss such that the addition_to_tax might be excused see merriam v commissioner tcmemo_1995_432 wl at aff’d per order 107_f3d_877 9th cir accordingly the court holds that petitioner is liable for the addition_to_tax under sec_6651 failure to pay estimated_tax with certain exceptions sec_6654 imposes an addition_to_tax in the case of any underpayment of estimated_tax by an individual a taxpayer has an obligation to pay estimated income_tax for a particular taxable_year if the taxpayer has a required_annual_payment for such year 127_tc_200 aff’d 521_f3d_1289 10th cir in the instant case the record demonstrates that petitioner filed a return and reported total_tax of dollar_figure for the taxable_year in issue for the preceding year petitioner filed a return and reported total_tax in an even greater amount under these circumstances petitioner had a required_annual_payment for see sec_6654 sec_6654 sets forth several narrowly defined exceptions to this addition_to_tax however no exception has been shown to apply accordingly petitioner remains liable for the addition_to_tax for failure to pay estimated_tax as self-reported on his return d interest abatement at trial petitioner requested for the first time that interest be abated however the general_rule in this court is that on appeal of a collection determination judicial review is limited to those issues properly raised during the administrative hearing giamelli v commissioner t c pincite magana v commissioner t c pincite in this regard petitioner failed to properly raise the issue of interest abatement at any time during the administrative hearing by either submitting a form_843 or otherwise making a request for interest abatement accordingly such issue may not now be considered in the judicial proceeding see day v commissioner tcmemo_2014_215 at see also in addition it should be recalled that respondent never determined or asserted the addition_to_tax rather petitioner reported it on his return sec_301_6330-1 q a-f3 proced admin regs cf sec_6404 h rules conclusion all of the arguments advanced by petitioner have been considered to the extent not expressly addressed above the court concludes that those arguments are without merit moot or irrelevant to give effect to our disposition of the disputed issues decision will be entered for respondent for example petitioner argues that when debt is canceled the creditor should issue a form 1099-c cancellation of debt and not a form 1099-misc although this may be so the fact of the matter is that a bookkeeping error does not serve to negate income arising from the forgiveness or cancellation of debt see mcallister v commissioner tcmemo_2013_96 at
